 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMadison Detective Bureau, Inc. and Federation ofSpecial Police and Law Enforcement Officers.Case 2-CA-16782July 3, 1980DECISION AND ORDERBy CtIAIRMAN FANNING( ANI) MItMBI:RSJI-NKINS ANI) TRUISI)AI. I.Upon a charge filed on September 27, 1979, byFederation of Special Police and Law EnforcementOfficers, herein called the Union, and duly servedon Madison Detective Bureau, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 2, issued a complaint on October 16,1979, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 26,1979, following a Board election in Case 2-RC-18261, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;l and that, commencing on or about July 27,1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On October19, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On March 4, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 7,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.()ffitial notidce is taken i 11i IIceord i Ihl c rcpro. nilit n piotccd-ilg. Cawc 2 RC I12hl ,s2 Ihc termn "rcr rd" isr dcfliId ill Scc. 102 6)hand 102 6h(g) ,f Ih1c ilolird', RuilC, and Rcgulal.ons. Scrlic S. ai, Inll cdLISee L11 IEI 'llrosotVrm, J1it.. 166 NI RB '918 (1I1,7), clild 18 I 2d ,SI141h C£lr Il1h1): (,hldn ,.Ig H1iew rrig (,o, Ih7 NI RH 151 ( 19h7). cinfd 4151: 2d 2h (5lh C ir I9lh): Inlrlr(rp (C I' Pn,1 l/, 2h,) F Supp 571(I) C \Va 11,7). I lit (orp, 164 I NlRit 37 ( II67, cnild 197 1: 21 'I(71h Cir 19'g ) 5 1Sc Q(d) of Ihc NI.RA, al .atnicvduIPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause,Respondent contends that: (I) the certified unit isnot a unit appropriate for purposes of collectivebargaining, (2) the Union was improperly certified,(3) the Union has not requested in an appropriatemanner and at an appropriate time that Respondentbargain with it, (4) no bargaining obligation arisesuntil the certification of bargaining representativeprocess is completed, and (5) the question as towhether the Union's request for bargaining prior tothe end of the certification process was a continu-ing request is a question of fact to be resolved at ahearing.Our review of the facts in Case 2-RC-18261 dis-closes that, after a hearing, the Regional Director,in her May 4, 1979, Decision and Direction ofElection, found that a unit consisting of all of Re-spondent's full-time and regular part-time securityofficers, including sergeants working at ConEdison facilities, but excluding all other employees,roving supervisors, captains, lieutenants, and ser-geants who work at other than Con Edison facili-ties, constitute a unit appropriate for collective-bar-gaining purposes. Respondent, on or about May 15,1979, filed a timely request for review contendingthat the Regional Director improperly granted thestatus of Intervenor to the International Associ-ation of Security Officers (herein called the Associ-ation), that the Association did not possess a propershowing of interest, and that the Regional Directorabused her discretion in extending the time for theUnion herein to present the requisite showing of in-terest. By telegraphic communication dated June 5,1979, the Board denied Respondent's request forreview as raising no substantial issues warrantingreview.The election was conducted by mail ballot fromMay 31 to June 21, 1979. On June 22, 1979, thetally of ballots was issued showing that the Unionhad received a majority of the valid votes cast. OnJune 26, 1979, Respondent filed timely objectionsto the conduct of the election alleging: (1) that theUnion, in the preelection campaign, made materialand substantial misrepresentations of fact and law;(2) that the Regional Office failed to supply Re-spondent with a list of employees who apparently250 NLRB No. 62 MADISON I) FTECTI\ ' BURFAU, INCwere not on the Excelsior list,2but who had con-tacted the Regional Office with regard to voting inthe election: (3) that the Association was improper-ly placed on the ballot; (4) that it was improper toconduct a mail ballot; (5) that the Regional Officefailed to serve a copy of the Excelsior list on theAssociation, and (6) that there appeared to be irre-gularities in the marking of the ballots. On July 26,1979, the Regional Director issued a SupplementalDecision and Certification of Representative over-ruling all of Respondent's objections and certifyingthe Union as the collective-bargaining representa-tive of Respondent's employees in the unit foundappropriate. On or about August 6, 1979, Respond-ent filed a timely request for review of the Region-al Director's Supplemental Decision alleging thatthe Regional Director erred in overruling its objec-tions to the election. The Board, by telegraphicorder dated November 7, 1979, denied the requestfor review on the ground that it raised no substan-tial issues warranting review.Immediately following the Regional Director'scertification of the Union, the Union, by lettersdated July 27 and September 20 and 26, 1979, re-quested that Respondent meet with it for purposesof negotiations. On September 24, 1979, Respond-ent notified the Union in writing that it declined tomeet with the Union pending determination by theBoard of its request for review. As noted, theUnion filed the instant charge on September 27,1979, and the complaint issued on October 16,1979.Respondent's response to the Notice To ShowCause involves (1) the validity of the certification,and (2) other issues.With respect to the validity of the certification itis well settled that in the absence of newly discov-ered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleg-ing a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.3With respect to the other issues, in addition toquestioning the Union's certification, Respondentcontends that the Union's requests for bargainingwere prematurely made and were inappropriatelyphrased. Respondent states that the Union did not-specify why it was proposing meetings with Re-spondent other than generally for the purposes of"negotiations," and that the requests were madeduring the pendency of Respondent's request forreview before the Board. Respondent argues thatuntil the Board rendered its decision on Respond-E. celir I t',,idirwar fti , Ih 15 NI Ri I h23 (Ithh)See Piomh ur'h Plate' (Tla~ (;,,. .I..R R.. 311 LI S 14h. Ih2 11941):Rules and Igulatitns oI the IhIard, Scas, 102 h7(0f) anid 102 hc)(c)ent's request for review there was no obligation onits part to bargain with the Union. In support of itsposition, Respondent cites the Board's decision inHoward Plating Industries, Inc., 230 NLRB 178(1977). We find no merit in Respondent's position.This case is governed by Allstate Insurance Com-pany, 234 NLRB 193 (1978). In Allstate, like here,the refusal to bargain occurred at a time when anoutstanding certification of representative existed.By contrast, no outstanding certification existed atthe time of the refusal to bargain in tHoward Plat-ing. Thus, Respondent's reliance on Howard Platingis misplaced because Respondent overlooked theimportance of an outstanding certification.4Hence,we find that Respondent was obligated to bargainwith the Union after July 26, 1979, upon request,and that its refusal to do so violated Section 8(a)(5)of the Act.5Respondent's contention that the Union did notrequest bargaining "in an appropriate manner" alsolacks merit. The Union clearly requested that Re-spondent meet with it as the certified collective-bargaining representative of Respondent's employ-ees. The Union suggested two different meetingdates, suggested options as to the location of themeeting, stated that it was its intention to submitproposals for a collective-bargaining agreement,and requested that Respondent have available forthe Union certain information. Clearly, the Unionmade an appropriate request for bargaining. Wenote that Respondent expressed no concern thatthe Union might seek to bargain over improper orillegal conditions when it failed to respond to theUnion's request of July 27, 1979, nor did it expressany such concern when it wrote the Union on Sep-tember 24, 1979, advising the Union that it wouldnot meet with the Union until its request forreview had been finally determined. But even ifRespondent had a genuine concern over what sub-jects the Union desired to bargain about, it neededonly to meet with and receive the Union's propos-als and then "what the [union] ...might propose,the Employer could dispose by saying nay to [im-proper proposals] and aye to working terms andconditions. "All issues raised by Respondent in this proceed-ing with respect to the certification were or could' In .41/rtate. review of the outstanding certification w-as pending befiorethe Board at the time of the refusal to bargain In Il/oward Platirig. theHoard wa considering hether or not to issue the certification at thetimne of the refusal to bargain See also Trio, Prdui,i C(orporation. 238NLRH 13OtI ( 1978)In1 lighl of our colnclusion here. we Find it unnllleessar! to deternilceshcelhter the UnLllliO ' rCquest 1to hbargalin on Jt ) 7, 197 ), tIllstiluted iiCOItIItllnuiig rTquest Ito h;lrg.Lin1` 5S/hn,rhcr I-otrd I l I / i .175 NI RH 5I1 15 f(Ilt'9)l, cnfil 424 :l2d1315 (7th COr I'7(1139c I)E1CISI()NS ()0 NATIONAL LABOR REI.A I IONS BO()ARDhave been litigated in the prior representation pro-ceeding. and Respondent does not offer to adduceat a hearing any newly discovered or previouslyunavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. In addition, the"other issues" raised by Respondent do not presentany issues of fact necessitating a hearing, nor dothey present any defense to Respondent's refusal tomeet and bargain with the Union. Having foundthat Respondent has not raised any issue which isproperly litigable in this unfair labor practice pro-ceeding or which presents a defense to its refusalto meet and bargain with the Union, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, in its response to the Notice ToShow Cause, also now denies that its "business en-terprise, or that a class of activities which compre-hends it, has a close and substantial relationship toand affects the free flow of commerce among thestates or meets the Board's jurisdictional stand-ards."Based on the evidence before her, the RegionalDirector found that Respondent is a New Yorkcorporation with its office at 370 Seventh Avenue,New York, New York; that it is engaged in thebusiness of providing guard services to banks,public utilities, and retail stores, among other cli-ents; that in the past year Respondent received rev-enues in excess of $50,000 from each of severalcompanies, each of whom meets a Board jurisdic-tional standard exclusive of indirect outflow or in-direct inflow; and that Respondent provided$10,000 worth of services for a client located inNew Jersey. Based on these facts and a stipulationof the parties, the Regional Director found thatRespondent was engaged in commerce within themeaning of the Act. Respondent does not now sug-gest or offer any evidence that would dispute thefacts as found by the Regional Director.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE I.ABOR ORGANIZA'IION INVOIVEDFederation of Special Police and Law Enforce-ment Officers is a labor organization within themeaning of Section 2(5) of the Act.I1I. THE UNFAIR l ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time security of-ficers, employed by Respondent, including ser-geants working at Con Edison facilities, butexcluding all other employees, roving supervi-sors, captains, lieutenants, and sergeants whowork at other than Con Edison locations.2. The certificationDuring the period May 31, 1979, through June21, 1979, a majority of the employees of Respond-ent in said unit, in a secret-ballot election conduct-ed under the supervision of the Regional Directorfor Region 2, designated the Union as their repre-sentative for the purpose of collective bargainingwith Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 26, 1979, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 27, 1979, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 27, 1979, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJuly 27, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-4(0 MADISON DETECTIVE BUREAU, INCtices within the meaning of Section 8(a)(5) and (1)of the Act.Iv. THE EFFECT OF THE UNFAIR l ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor di.putes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement. Because Respondent's employees workvarying schedules at various locations in andaround New York City, and apparently do not reg-ularly report to Respondent's headquarters, weshall also order Respondent, in addition to postingthe notice to employees at its headquarters, to mailcopies of the notice to employees to each of its em-ployees at their home addresses.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Madison Detective Bureau, Inc., is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Federation of Special Police and Law En-forcement Officers is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time security of-ficers employed by Respondent, including ser-geants working at Con Edison facilities, but exclud-ing all other employees, roving supervisors, cap-tains, lieutenants, and sergeants who work at otherthan Con Edison locations, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since July 26, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 27, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Madison Detective Bureau, Inc., New York, NewYork, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Federation of Spe-cial Police and Law Enforcement Officers as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time security of-ficers, employed by Respondent, including ser-geants working at Con Edison facilities, butexcluding all other employees, roving supervi-sors, captains, lieutenants, and sergeants whowork at other than Con Edison locations.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.4( I DIDEC'ISIONS ()F NATI(ONA, IABI()R REIATIO()NS O()ARD2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its offices in New York, New York,and mail to each of the employees in the unit foundappropriate herein copies of the attached noticemarked "Appendix."7Copies of said notice, onforms provided by the Regional Director forRegion 2, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNoTici- To EMPIOYESPOSTED BY ORDI.R OF IHINATIONAL LABOR RELATIONS BOARIAn Agency of the United States GovernmentWE WIIL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Federation of Special Police and LawEnforcement Officers as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WitlL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time securityofficers, employed by us, including sergeantsworking at Con Edison facilities, but exclud-ing all other employees, roving supervisors,captains, lieutenants, and sergeants whowork at other than Con Edison locations.MADISON DETECTIVE BUREAU, INC.402